Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on July 06, 2022 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1-4, 6-11,13-16 and 18-20 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 07/06/2022 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1-4, 6-11,13-16 and 18-20 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art made of Teichman et al (U.S. Pub. No. 2018/0246964) teaches receiving, with an artificial intelligence (AI) engine, a search query from a user; identifying, with the Al engine, one or more objects in a video stream associated with the search query; deriving, with the Al engine, contextual data associated with the one or more objects from one or more frames of the video stream, wherein the contextual data includes data determined by the Al engine to be related to the search query. Teichman et al (U.S. Pub. No. 2018/0246964) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show deriving the contextual data from the video stream further comprises: analyzing, via the Al engine, an audio stream or a segment of the audio stream associated with the video stream; converting, via the Al engine, one or more audio objects in the audio stream to text; and generating, via the Al engine, at least one of a keyword or audio signal as the contextual data based on the audio stream; identifying, with the Al engine, one or more matches based on a search for the contextual data, wherein the one or more matches are entries in one or more data lakes of a database; and determining, with the Al engine, a result of the search query and as specifically called for the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-4, 6-11,13-16 and 18-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records. The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Claims 1-4, 6-11,13-16 and 18-20 are allowed.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAAC M WOO/Primary Examiner, Art Unit 2163